_____________

                               No. 95-3718EA
                               _____________

Teresa M. Dixon,                    *
                                    *
                 Appellant,         *
                                    *   Appeal from the United States
      v.                            *   District Court for the Eastern
                                    *   District of Arkansas.
Borg-Warner Automotive              *
Electronics & Mechanical System     *   [UNPUBLISHED]
Corporation,                        *
                                    *
                 Appellee.          *
                              _____________

                          Submitted:   May 17, 1996

                           Filed: May 22, 1996
                               _____________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     Teresa M. Dixon appeals the adverse grant of summary judgment by the
district court in favor of Dixon's employer in this sexual harassment
action.   Having carefully reviewed the record and the parties' briefs, we
conclude the judgment of the district court was correct and an extended
discussion is not warranted.   Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.